O’CONNELL, Circuit Judge
(concurring).
While there can be no doubt that a default judgment may be entered in a proceeding to cancel a certificate of citizenship, I believe that where such judgment is not based upon the presentation of evidence ex parte, every consideration possible should be given to the opening of such judgments, so that citizens may not be lightly deprived of the highest right within the power of the government to bestow.
It is apparent from the record that the court below had this principle in mind; for sweeping aside the technicalities, the district judge considered the equities of petitioner’s cause. Undoubtedly the granting or denial of Klapprott’s petition was a matter within his discretion, and on the basis of the record before us, I am not prepared to say that there was an abuse of that discretion. I note that Klapprott waited more than four years after the entry of the default judgment to attack its validity; and, while it is his contention that he lacked the necessary liberty and funds to pursue his petition at an earlier date, no such difficulties apparently prevented his participation with others in litigation to enjoin the Department of Justice from deporting him. See Citizens Protective League v. Clark, 1946, 81 U.S.App.D.C. 116, 155 F.2d 290, certiorari denied 1946, 329 U.S. 787, 67 S.Ct. 354. I note further that, only three days after certiorari had been denied in the Citizens Protective League case, supra, Klapprott found himself able to present the instant petition through able counsel. There being ample evidence in the record before us to justify the finding of the court below that Klap-prott had been guilty of laches, I am constrained to agree with the conclusion that the order of the district court should be affirmed.